 

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 
 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the date set
forth on the Company signature page hereto, among BIO-key International, Inc., a
Delaware corporation (the “Company”), and each signatory hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

R E C I T A L S

 

WHEREAS, the Company and the Purchasers are parties to Securities Purchase
Agreements (the “Purchase Agreement”), dated as of the date hereof, as such may
be amended and supplemented from time to time;

 

WHEREAS, the Purchase Agreement contemplates the Company and the Purchasers
entering into an agreement pursuant to which the Company agrees to grant to the
Purchasers certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”); and

 

WHEREAS, the Purchasers and the Company desire to provide for the rights of
registration under the Securities Act as are provided herein upon the execution
and delivery of this Agreement by such Purchasers and the Company.

 

NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:

 

1.      Registration Rights.

 

 1.1       Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “Anti-Dilution Shares” means shares of Common Stock that may be issued as a
result of the issuance of Securities in the Offering pursuant to Section 6.4 of
that certain Securities Purchase Agreement dated as of July 23, 2013 by and
among the Company and the investors listed on Schedule I attached thereto.

 

(a) “Commission” means the United States Securities and Exchange Commission.

 

(b) “Common Stock” means the Company’s common stock, par value $0.0001 per
share.

 

(c) “Effectiveness Date” means the date that is ninety (90) days after the
Filing Date.

 

 
1

--------------------------------------------------------------------------------

 

 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(e) “Filing Date” means the date that is thirty (30) days after the Trigger
Date.

 

(f)  “Offering” means that certain private placement being conducted by the
Company pursuant to the Purchase Agreement.

 

(g)  “Purchaser” means any person owning Registrable Securities who becomes
party to this Agreement by executing a counterpart signature page hereto, or
other agreement in writing to be bound by the terms hereof, which is accepted by
the Company.

 

(h) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.

 

(i) “Registrable Securities” means the Shares and securities issued or issuable
as (or any securities issued or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
Shares; provided, however, that Registrable Securities shall not include any
securities of the Company that have previously been registered and remain
subject to a currently effective registration statement or which have been sold
to the public either pursuant to a registration statement or Rule 144, or which
have been sold in a private transaction in which the transferor’s rights under
this Section 1 are not assigned, or which may be sold immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144.

 

(j) “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(k) “Rule 415” means Rule 415 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(l)  “Shares” means the shares of Common Stock issued to the Purchasers pursuant
to the Purchase Agreement, and (iii) the shares of Common Stock issuable upon
exercise of the warrants issued to the Purchasers pursuant to the Purchase
Agreement.

 

(m) “Trigger Date” means the initial closing of the Offering.

 

 
2

--------------------------------------------------------------------------------

 

 

(n)  “Unit” means the units offered in the Offering and sold pursuant to the
Purchase Agreement.

  

 1.2       Company Registration.

 

(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a registration statement covering the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415.  The
registration statement shall be on Form S-1 or, if the Company is so eligible,
on Form S-3 and shall contain (unless otherwise required pursuant to written
comments received from the Commission upon a review of such registration
statement or directed by Purchasers holding an aggregate of at least 75% of the
Registrable Securities on a fully diluted basis) substantially the “Plan of
Distribution” attached hereto as Annex A.  The Company shall cause the
registration statement to become effective and remain effective as provided
herein.  The Company shall use its commercially reasonable efforts to cause the
registration statement to be declared effective under the Securities Act as soon
as possible and, in any event, by the Effectiveness Date.  The Company shall use
its commercially reasonable efforts to keep the registration statement
continuously effective under the Securities Act until all Registrable Securities
covered by such registration statement have been sold, or may be sold without
the requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, as determined by the counsel to
the Company (the “Effectiveness Period”). Notwithstanding anything to the
contrary set forth in this Section 1, in the event the Commission does not
permit the Company to register all of the Registrable Securities in the initial
registration statement referenced in this Section 1.2(a) because of the
Commission’s application of Rule 415 (a “415 Notice”), the Company shall, within
5 days of receipt of the 415 Notice, register in the initial registration
statement referenced in this Section 1.2(a) the maximum number of Registrable
Securities as is permitted by the Commission; provided, however, that the
Registrable Securities to be included in such initial registration statement or
any subsequent registration statement shall be on a pro rata basis among the
Purchasers and holders of Anti-Dilution Shares with respect to any Anti-Dilution
Shares to be included in such registration statement. In the event the
Commission does not permit the Company to register all of the Registrable
Securities in the initial registration statement, the Company shall file
subsequent registration statements to register the Registrable Securities that
were not registered in the initial registration statement as promptly as
practicable and in a manner permitted by the Commission. The Company shall
prepare and file with the Commission such amendments (including, without
limitation, post-effective amendments) and supplements to each registration
statement and the prospectus used in connection with each such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep each such registration
statement effective at all times during the Effectiveness Period for such
registration statement, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company required to be covered by such Registration Statement until such
time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such registration statement; provided, however, by 8:30
a.m. (New York time) on the Business Day immediately following each Effective
Date, the Company shall file with the SEC in accordance with Rule 424(b) under
the Securities Act the final prospectus to be used in connection with sales
pursuant to the applicable registration statement (whether or not such a
prospectus is technically required by such rule).

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     If any registration statement is not declared effective by the
Commission (or otherwise does not become effective) on or prior to its
Effectiveness Date (any such failure or breach being referred to as an “Event,”
and the date on which such Event occurs being referred to as the “Event Date”),
then in addition to any other rights available to the Holders, for each thirty
(30) day period following the Event Date until the applicable Event is cured,
the Company shall issue to each Holder a number of additional shares of Common
Stock, as liquidated damages and not as a penalty, equal to 1.0% of the
aggregate number of shares of Common Stock included in the Units purchased in
the Offering by such Holder for each thirty (30) day period following the
Effectiveness Date that the registration statement has not been declared
effective; provided, however, that the Company shall not be obligated to pay any
such liquidated damages if the Company is unable to fulfill its registration
obligations as a result of rules, regulations, positions or releases issued or
actions taken by the Commission pursuant to its authority with respect to Rule
415, and the Company registers at such time the maximum number of shares of
Common Stock as permitted by the Commission. The parties agree that the Company
will not be liable for liquidated damages under this Section 1.2(b) in respect
of the warrants purchased in the Offering or the shares of Common Stock issuable
upon exercise of such warrants. The partial liquidated damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a thirty
(30) day period prior to the cure of an Event. Notwithstanding the foregoing,
the maximum issuance to a Holder associated with all Events in the aggregate
shall not exceed 5.0% of the aggregate number of shares of Common Stock
purchased in the Offering by such Holder.

 

(c) The Company shall bear and pay all expenses incurred in connection with any
registration, filing or qualification of Registrable Securities with respect to
the registrations pursuant to this Section 1.2, including (without limitation)
all registration, filing and qualification fees, printer’s fees, accounting fees
and fees and disbursements of counsel for the Company, but excluding any
brokerage or underwriting fees, discounts and commissions relating to
Registrable Securities and fees and disbursements of counsel for the Purchasers.

 

 
4

--------------------------------------------------------------------------------

 

 

(d) If at any time during the Effectiveness Period there is not an effective
registration statement covering all of the Registrable Securities, then the
Company shall notify each Purchaser in writing at least fifteen (15) days prior
to the filing of any registration statement under the Securities Act, in
connection with a public offering of shares of Common Stock (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company but excluding any registration statements (i) on Form
S-4 or S-8 (or any successor or substantially similar form), or of any employee
stock option, stock purchase or compensation plan or of securities issued or
issuable pursuant to any such plan, or a dividend reinvestment plan, (ii)
otherwise relating to any employee, benefit plan or corporate reorganization or
other transactions covered by Rule 145 promulgated under the Securities Act,
(iii) on any registration form which does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Registrable Securities.
In the event a Purchaser desires to include in any such registration statement
all or any part of the Registrable Securities held by such Purchaser, the
Purchaser shall within ten (10) days after the above-described notice from the
Company, so notify the Company in writing, including the number of such
Registrable Securities such Purchaser wishes to include in such registration
statement. If a Purchaser decides not to include all of its Registrable
Securities in any registration statement thereafter filed by the Company such
Purchaser shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to the offering of the
securities, all upon the terms and conditions set forth herein. If the
Purchasers elect to cause the Company to include any of the Registrable
Securities in a registration statement covering an underwritten offering of
securities of the Company and the managing underwriter of the public offering
advises the Company in writing that in its opinion the number of shares of
Common Stock proposed to be included in the registration statement, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such underwritten offering and/or the number of
shares of Common Stock proposed to be included in such registration statement
would adversely affect the price per share of the Registrable Securities
proposed to be sold in such underwritten offering, the Company shall include in
such registration statement (i) first, the number of shares of Common Stock that
the Company proposes to sell in such underwritten offering, (ii) second, the
number of shares of Common Stock that the holders of Registrable Securities
propose to sell, and (iii) third, the number of shares of Common Stock proposed
to be included by any other persons (including shares of Common Stock to be sold
for the account of the Company) allocated among such persons in such matter as
they may agree. If the managing underwriter determines that less than all of the
Registrable Securities proposed to be sold can be included in such offering,
then the Registrable Securities that are included in such offering shall be
allocated pro rata among the respective holders thereof on the basis of the
number of Registrable Securities owned by each such holder.

 

(e) Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to the Purchasers, suspend sales under a registration
statement after its effectiveness date and/or require that the Purchasers
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent registration statement if the financial
statements included in such registration statement become ineligible for
inclusion therein. The Company’s rights under this Section 1.2(d) may be
exercised for a period of no more than 10 trading days in any twelve-month
period. Immediately after the end of any suspension period under this Section
1.2(d), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
registration statement and the ability of the Purchasers to publicly resell
their Registrable Securities pursuant to such effective registration statement.

 

 
5

--------------------------------------------------------------------------------

 

 

 1.3        Obligations of the Company.  Whenever required under this Section 1
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective and to keep such
registration statement effective during the Effectiveness Period;

 

(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

 

(c) Furnish to the Purchasers such numbers of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them (provided
that the Company would not be required to print such prospectuses if readily
available to Purchasers from any electronic service, such as on the EDGAR filing
database maintained at www.sec.gov);

 

(d) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities’
or blue sky laws of such jurisdictions as shall be reasonably requested by the
Purchasers; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

 

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (each Purchaser participating in
such underwriting shall also enter into and perform its obligations under such
an agreement);

  

(f) Promptly notify each Purchaser holding Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, within one business day (i)
of the effectiveness of such registration statement, or (ii) of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing;

 

 
6

--------------------------------------------------------------------------------

 

 

(g) Cause all such Registrable Securities registered pursuant hereto to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Company are then listed; and

 

(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

 1.4        Furnish Information.  It shall be a condition precedent to the
Company’s obligations to take any action pursuant to this Section 1 with respect
to the Registrable Securities of any selling Purchaser that such Purchaser shall
furnish to the Company such information regarding such Purchaser, the
Registrable Securities held by such Purchaser, and the intended method of
disposition of such securities in the form attached to this Agreement as Annex
B, or as otherwise reasonably required by the Company or the managing
underwriters, if any, to effect the registration of such Purchaser’s Registrable
Securities.

 

 1.5       Delay of Registration.  No Purchaser shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

 

 1.6        Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Purchaser, any underwriter (as defined in the Securities Act) for such
Purchaser and each person, if any, who controls such Purchaser or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in a registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto
(collectively, the “Filings”), (ii) the omission or alleged omission to state in
the Filings a material fact required to be stated therein, or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay any legal
or other expenses reasonably incurred by any person to be indemnified pursuant
to this Section 1.6(a) in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 1.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Purchaser, underwriter or controlling person.

 

 
7

--------------------------------------------------------------------------------

 

 

(b) To the extent permitted by law, each Purchaser will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, any underwriter, any
other Purchaser selling securities in such registration statement and any
controlling person of any such underwriter or other Purchaser, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Purchaser expressly for use in connection with
such registration; and each such Purchaser will pay any legal or other expenses
reasonably incurred by any person to be indemnified pursuant to this Section
1.6(b) in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 1.6(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Purchaser (which consent shall not be
unreasonably withheld); provided, however, in no event shall any indemnity under
this subsection 1.6(b) exceed the net proceeds received by such Purchaser upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 1.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.6.

 

 
8

--------------------------------------------------------------------------------

 

 

(d) If the indemnification provided for in Sections 1.6(a) and (b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions or alleged statements or omissions that resulted in such loss,
liability, claim or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  In no event shall any
Purchaser be required to contribute an amount in excess of the net proceeds
received by such Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(e) The obligations of the Company and Purchasers under this Section 1.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

  

 1.7        Reports Under Securities Exchange Act.  With a view to making
available the benefits of certain rules and regulations of the Commission,
including Rule 144, that may at any time permit an Purchaser to sell securities
of the Company to the public without registration or pursuant to a registration
on Form S-1 or Form S-3, until the earlier of (i) two years from the date hereof
or (ii) such time as the Registrable Securities may be sold without volume
restriction pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1), the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) take such action, including the voluntary registration of its Common Stock
under Section 12 of the Exchange Act, as is necessary to enable the Purchasers
to utilize Form S-1 for the sale of their Registrable Securities, such action to
be taken as soon as practicable after the end of the fiscal year in which the
registration statement is declared effective;

 

(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

 
9

--------------------------------------------------------------------------------

 

 

(d) furnish to any Purchaser forthwith upon request (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144 the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-1 or Form S-3 (at any time after it
so qualifies), (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested in availing any Purchaser
of any rule or regulation of the Commission that permits the selling of any such
securities without registration or pursuant to such form.

 

 1.8        Transfer or Assignment of Registration Rights.  All or any portion
of the rights under this Agreement shall be automatically assignable (but only
with all related obligations) by each Purchaser to any transferee or assignee
(as the case may be of all or a portion of such Purchaser’s Registrable
Securities if: (i) such Purchaser agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the Securities Act or applicable state
securities laws if so required; (iv) at or before the time the Company receives
the written notice contemplated by clause (ii) of this sentence such transferee
or assignee (as the case may be) agrees in writing with the Company to be bound
by all of the provisions contained herein; (v) such transfer or assignment (as
the case may be) shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement; and (vi) such transfer or
assignment (as the case may be) shall have been conducted in accordance with all
applicable federal and state securities laws.

 

2.      Miscellaneous.

 

 2.1        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

 2.2        Arbitration. If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute. The arbitration shall
take place in New York, NY. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.

  

 
10

--------------------------------------------------------------------------------

 

 

 2.3        Waivers and Amendments.  This Agreement may be terminated and any
term of this Agreement may be amended or waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and, as to the rights of any Purchaser, the consent of
such Purchaser.  

 

 2.4        Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

 

 2.5        Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

 

 2.6        Notices.  All notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered personally by
hand or by overnight courier, mailed by United States first-class mail, postage
prepaid, sent by facsimile or sent by electronic mail directed (a) if to an
Purchaser, at such Purchaser’s address, facsimile number or electronic mail
address set forth in the Company’s records, or at such other address, facsimile
number or electronic mail address as such Purchaser may designate by ten (10)
days’ advance written notice to the other parties hereto or (b) if to the
Company, to its address, facsimile number or electronic mail address set forth
on its signature page to this Agreement and directed to the attention of Mike
DePasquale, Chief Executive Officer, or at such other address, facsimile number
or electronic mail address as the Company may designate by ten (10) days’
advance written notice to the other parties hereto. All such notices and other
communications shall be effective or deemed given upon delivery, on the date
that is three (3) days following the date of mailing, upon confirmation of
facsimile transfer or upon confirmation of electronic mail delivery.

 

 2.7        Interpretation.  The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.”  The titles and subtitles used in this Agreement are used
for convenience only and are not considered in construing or interpreting this
Agreement.

 

 2.8        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded, and shall be enforceable in accordance with its
terms.

 

 2.9        Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

 
11

--------------------------------------------------------------------------------

 

 

 2.10      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 2.11      Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, as of _________________, 2013.


 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

   

 

By: _____________________________

Name: ___________________________

Title: ____________________________

 

 

 

 

 

[COMPANY SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the date, month and year that such Purchaser became the owner of Registrable
Securities.

 

 

 

"Purchaser" 

 

 

 

 

 

 

 

 

By:  

 

 

 

Name: 

     

Title: 

   

 

 

Address:

 

 

 

 

                   

 

Telephone:

 

 

 

Facsimile:

     

Email:

   

 

 

 

 

[PURCHASER COUNTERPART SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT]

 

 14